PER CURIAM.
Appellant challenges his convictions and sentences arising out of a large-scale cocaine smuggling operation contending there was insufficient evidence to support the convictions, an erroneous denial of a motion to suppress, and an invalid departure sentence imposed without contemporaneous reasons. We find no error in the issues raised relating to his convictions. There is, however, reversible error in the trial court’s imposing a departure sentence without providing contemporaneous reasons for departure at the sentencing hearing. See Ree v. State, 565 So.2d 1829 (Fla.1990), modified by State v. Lyles, 576 So.2d 706 (Fla.1991); see also Hall v. State, 598 So.2d 230 (Fla. 2d DCA 1992). Accordingly, we affirm his convictions but reverse his sentences and remand for resen-tencing within the guidelines.
DANAHY, A.C.J., and PARKER and ALTENBERND, JJ., concur.